Exhibit 10.8

COMCAST CORPORATION

2002 RESTRICTED STOCK PLAN

(As Amended and Restated, Effective December 5, 2016)

 

1. BACKGROUND AND PURPOSE

(a) Background. COMCAST CORPORATION, a Pennsylvania corporation, hereby amends
and restates the Comcast Corporation 2002 Restricted Stock Plan (the “Plan”)
effective December 5, 2016.

(b) Purpose. The purpose of the Plan is to promote the ability of Comcast
Corporation to recruit and retain employees and enhance the growth and
profitability of Comcast Corporation by providing the incentive of long-term
awards for continued employment and the attainment of performance objectives.

(c) Purpose of the Amendment; Credits Affected. The Plan was previously amended
and restated, effective January 1, 2005 in order (i) to preserve the favorable
tax treatment available to amounts deferred pursuant to the Plan before
January 1, 2005 and the earnings credited in respect of such amounts (each a
“Grandfathered Amount”) in light of the enactment of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) as part of the American
Jobs Creation Act of 2004, and the issuance of various Notices, Announcements,
Proposed Regulations and Final Regulations thereunder (collectively, “Section
409A”), and (ii) with respect to all other amounts eligible to be deferred under
the Plan, to comply with the requirements of Section 409A. Grandfathered Amounts
will continue to be subject to the terms and conditions of the Plan as in effect
prior to January 1, 2005. All amounts eligible to be deferred under the Plan
other than Grandfathered Amounts will be subject to the terms of this amendment
and restatement of the Plan and Section 409A.

(d) Reservation of Right to Amend to Comply with Section 409A. In addition to
the powers reserved to the Board and the Committee under Paragraph 14 of the
Plan, the Board and the Committee reserve the right to amend the Plan, either
retroactively or prospectively, in whatever respect is required to achieve and
maintain compliance with the requirements of the Section 409A.

(e) Deferral Provisions of Plan Unfunded and Limited to Select Group of
Management or Highly Compensated Employees. Deferral Eligible Grantees and
Non-Employee Directors may elect to defer the receipt of Restricted Stock and
Restricted Stock Units as provided in Paragraph 8. The deferral provisions of
Paragraph 8 and the other provisions of the Plan relating to the deferral of
Restricted Stock and Restricted Stock Units are unfunded and maintained
primarily for the purpose of providing a select group of management or highly
compensated employees the opportunity to defer the receipt of compensation
otherwise payable to such eligible employees in accordance with the terms of the
Plan.



--------------------------------------------------------------------------------

(f) References to Written Forms, Elections and Notices. Any action under the
Plan that requires a written form, election, notice or other action shall be
treated as completed if taken via electronic or other means, to the extent
authorized by the Committee.

 

2. DEFINITIONS

(a) [RESERVED]

(b) “Account” means unfunded bookkeeping accounts established pursuant to
Paragraph 8(h) and maintained by the Committee in the names of the respective
Grantees (i) to which Deferred Stock Units, dividend equivalents and earnings on
dividend equivalents shall be credited with respect to the portion of the
Account allocated to the Company Stock Fund and (ii) to which an amount equal to
the Fair Market Value of Deferred Stock Units with respect to which a
Diversification Election has been made and interest thereon are deemed credited,
reduced by distributions in accordance with the Plan.

(c) “Active Grantee” means each Grantee who is actively employed by a
Participating Company.

(d) “Affiliate” means, with respect to any Person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(e) “Annual Rate of Pay” means, as of any date, an employee’s annualized base
pay rate. An employee’s Annual Rate of Pay shall not include sales commissions
or other similar payments or awards.

(f) “Applicable Interest Rate” means:

 

  (i) Except as otherwise provided in Paragraph 2(f)(ii):

 

  (A)

The Applicable Interest Rate with respect to amounts credited to the Income Fund
that are attributable to (1) dividends and other distributions credited with
respect to Deferred Stock Units that are deferred pursuant to Initial Elections
made before January 1, 2010 and (2) Diversification Elections and Special
Diversification Elections made before January 1, 2010 shall be the interest rate
that, when compounded annually pursuant to rules established by the Committee
from time to time, is

 

-2-



--------------------------------------------------------------------------------

  mathematically equivalent to 8% (0.08) per annum, or such other interest rate
established by the Committee from time to time.

 

  (B) The Applicable Interest Rate with respect to amounts credited to the
Income Fund that are attributable to (1) dividends and other distributions
credited with respect to Deferred Stock Units that are deferred pursuant to
Initial Elections made on or after January 1, 2010 and before January 1, 2014
and (2) Diversification Elections and Special Diversification Elections made on
or after January 1, 2010 and before January 1, 2014, shall be the interest rate
that, when compounded annually pursuant to rules established by the Committee
from time to time, is mathematically equivalent to 12% per annum, or such other
interest rate established by the Committee from time to time.

 

  (C) Effective with respect to amounts credited to the Income Fund that are
attributable to (1) dividends and other distributions credited with respect to
Deferred Stock Units that are deferred pursuant to Initial Elections made on or
after January 1, 2014, (2) dividends and other distributions credited with
respect to Deferred Stock Units that are deferred pursuant to Regular Deferral
Elections, and (3) Diversification Elections and Special Diversification
Elections made on or after January 1, 2014, the “Applicable Interest Rate” shall
be the Applicable Interest Rate that applies to “Protected Benefits” under the
Comcast Corporation 2005 Deferred Compensation Plan (the “2005 Deferred
Compensation Plan”) if, as of the September 30th immediately preceding the Plan
Year to which the Initial Election, Regular Deferral Election or Diversification
Election applies, the sum of (x) the Grantee’s Account under the 2005 Deferred
Compensation Plan, plus (y) the Grantee’s Account under the Comcast Corporation
2002 Deferred Compensation Plan (the “2002 Deferred Compensation Plan”), plus
(z) the portion of the Grantee’s Account under this Plan credited to the Income
Fund, is less than the High Water Mark. If the conditions described in the
preceding sentence do not apply, the “Applicable Interest Rate” shall be the
Applicable Interest Rate that applies under the 2005 Deferred Compensation Plan
to amounts credited pursuant to Initial Elections with respect to compensation
earned after December 31, 2013, that are not Protected Benefits.

 

-3-



--------------------------------------------------------------------------------

  (ii) Effective for the period beginning as soon as administratively
practicable following a Grantee’s employment termination date to the date the
Grantee’s Account is distributed in full, the Committee, in its sole and
absolute discretion, may designate the term “Applicable Interest Rate” for such
Grantee’s Account to mean the lesser of: (A) the rate in effect under Paragraph
2(f)(i) or (B) the interest rate that, when compounded annually pursuant to
rules established by the Committee from time to time, is mathematically
equivalent to the Prime Rate plus one percent, compounded annually as of the
last day of the calendar year. A Grantee’s re-employment by a Participating
Company following an employment termination date shall not affect the Applicable
Interest Rate that applies to the part of the Grantee’s Account (including
interest credited with respect to such part of the Grantee’s Account) that was
credited before such employment termination date. Notwithstanding the foregoing,
the Committee may delegate its authority to determine the Applicable Interest
Rate under this Paragraph 2(f)(ii) to an officer of the Company or committee of
two or more officers of the Company.

(g) “AT&T Broadband Transaction” means the acquisition of AT&T Broadband Corp.
(now known as Comcast Cable Communications, LLC) by the Company.

(h) “Award” means an award of Restricted Stock or Restricted Stock Units granted
under the Plan.

(i) “Board” means the Board of Directors of the Company.

(j) “Change in Control” means:

 

  (i) Except as provided in Paragraph 2(j)(ii), “Change in Control” means the
occurrence of any one or more of the following events:

 

  (A)

following February 22, 2016, any person or “group” (as defined in Section 13(d)
of the Exchange Act) (each, a “Person”), other than an employee benefit plan or
trust maintained by the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
outstanding securities entitled to vote generally in the election of directors,
unless a majority of

 

-4-



--------------------------------------------------------------------------------

  the directors of the Company in office immediately preceding the date on which
such Person acquires such beneficial ownership, by resolution negates the
effectiveness of this provision in a particular circumstance);

 

  (B) at any time during a period of 12 consecutive months, individuals who at
the beginning of such period constituted the Board and any new member of the
Board whose election or nomination for election was approved by a vote of at
least a majority of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
so approved, cease for any reason to constitute a majority of members of the
Board;

 

  (C) the consummation of (x) a merger, consolidation, reorganization or similar
corporate transaction involving the Company or any of its subsidiaries with any
other corporation or entity, which would result in the combined voting power of
the Company’s securities entitled to vote generally in the election of directors
outstanding immediately prior to such merger, consolidation, reorganization or
other similar transaction representing (either by remaining outstanding or being
converted into voting securities of the surviving entity or, if applicable, the
ultimate parent thereof) less than a majority of the combined voting power of
the Company or such surviving entity or parent outstanding immediately after
such merger, consolidation, reorganization or other similar transaction, or
(y) any sale, lease, exchange or other transfer to any Person of all or
substantially all of the assets of the Company, in one transaction or a series
of related transactions; or

 

  (D) the approval by the shareholders of the Company of a liquidation or
dissolution of the Company.

 

  (ii) For purposes of Paragraph 8, and with respect to the distribution of
amounts subject to an Award that constitute “deferred compensation” (within the
meaning of Section 409A), the term “Change in Control” shall mean any
transaction or series of transactions that constitutes a change in the ownership
or effective control or a change in the ownership of a substantial portion of
the assets of the Company, within the meaning of Section 409A.

(k) “Code” means the Internal Revenue Code of 1986, as amended.

 

-5-



--------------------------------------------------------------------------------

(l) “Comcast Plan” means any restricted stock, restricted stock unit, stock
bonus, stock option or other compensation plan, program or arrangement
established or maintained by the Company or an Affiliate, including but not
limited to this Plan, the Comcast Corporation 2003 Stock Option Plan, the
Comcast Corporation 2002 Stock Option Plan, the Comcast Corporation 1996 Stock
Option Plan, Comcast Corporation 1987 Stock Option Plan and the Comcast
Corporation 2002 Deferred Stock Option Plan.

(m) “Committee” means the Compensation Committee of the Board, provided that all
references to the Committee shall be treated as references to the Committee’s
delegate with respect to any Award granted within the scope of the delegate’s
authority pursuant to Paragraph 5(f).

(n) “Common Stock” means Class A Common Stock, par value $0.01, of the Company.

(o) “Company” means Comcast Corporation, a Pennsylvania corporation, including
any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

(p) “Company Stock Fund” means a hypothetical investment fund pursuant to which
Deferred Stock Units are credited with respect to a portion of an Award subject
to an Election, and thereafter until (i) the date of distribution or (ii) the
effective date of a Diversification Election, to the extent a Diversification
Election applies to such Deferred Stock Units, as applicable. The portion of a
Grantee’s Account deemed invested in the Company Stock Fund shall be treated as
if such portion of the Account were invested in hypothetical shares of Common
Stock otherwise deliverable as Shares upon the Vesting Date associated with
Restricted Stock or Restricted Stock Units, and all dividends and other
distributions paid with respect to Common Stock were credited to the Income
Fund, held uninvested in cash and credited with interest at the Applicable
Interest Rate as of the next succeeding December 31 (to the extent the Account
continues to be deemed credited in the form of Deferred Stock Units through such
December 31), provided that dividends and other distributions paid with respect
to Common Stock shall be credited with interest at the Applicable Interest Rate
commencing as of the date on which dividends or other distributions are paid.

(q) “Date of Grant” means the date on which an Award is granted.

(r) “Deceased Grantee” means:

 

  (i) A Grantee whose employment by a Participating Company is terminated by
death; or

 

  (ii) A Grantee who dies following termination of employment by a Participating
Company.

 

-6-



--------------------------------------------------------------------------------

(s) “Deferral Eligible Employee” means:

 

  (i) Effective before January 1, 2014:

 

  (A) An Eligible Employee whose Annual Rate of Pay is $200,000 or more as of
both: (x) the date on which an Initial Election is filed with the Committee; and
(y) the first day of the calendar year in which such Initial Election filed.

 

  (B) An Eligible Employee whose Annual Rate of Pay is $125,000 as of each of:
(x) June 30, 2002; (y) the date on which an Initial Election is filed with the
Committee; and (z) the first day of each calendar year beginning after
December 31, 2002.

 

  (C) Each New Key Employee.

 

  (D) Each other employee of a Participating Company who is designated by the
Committee, in its sole and absolute discretion, as a Deferral Eligible Employee.

 

  (ii) Effective on and after January 1, 2014:

 

  (A) An Eligible Employee whose Annual Rate of Pay is $250,000 or more as of
both: (x) the date on which an Initial Election or Regular Deferral Election is
filed with the Committee; and (y) the first day of the calendar year in which
such Initial Election or Regular Deferral Election is filed.

 

  (B) Each New Key Employee.

 

  (C) Each other employee of a Participating Company who is designated by the
Committee, in its sole and absolute discretion, as a Deferral Eligible Employee.

Notwithstanding anything in this Paragraph 2(s) to the contrary, except as
otherwise provided by the Committee or its delegate, no Grantee who is an
employee of NBCUniversal, LLC, a Delaware limited liability company, and its
subsidiaries (collectively, “NBCUniversal”) shall be a Deferral Eligible
Employee with respect to any Award granted to such Grantee on or after
January 29, 2011.

(t) “Deferred Stock Units” means the number of hypothetical Shares subject to an
Election.

 

-7-



--------------------------------------------------------------------------------

(u) “Disability” means:

 

  (i) A Grantee’s substantial inability to perform Grantee’s employment duties
due to partial or total disability or incapacity resulting from a mental or
physical illness, injury or other health-related cause for a period of 12
consecutive months or for a cumulative period of 52 weeks in any two calendar
year period; or

 

  (ii) If different from the definition in Paragraph 2(u)(i) above, “Disability”
as it may be defined in such Grantee’s employment agreement between the Grantee
and the Company or an Affiliate, if any.

(v) “Disabled Grantee” means:

 

  (i) A Grantee whose employment by a Participating Company is terminated by
reason of Disability;

 

  (ii) The duly-appointed legal guardian of an individual described in Paragraph
2(v)(i) acting on behalf of such individual.

(w) “Diversification Election” means a Grantee’s election to have a portion of
the Grantee’s Account credited in the form of Deferred Stock Units and
attributable to any grant of Restricted Stock or Restricted Stock Units deemed
liquidated and credited thereafter under the Income Fund, as provided in
Paragraph 8(k).

(x) “Election” means, as applicable, an Initial Election, Regular Deferral
Election, or a Subsequent Election.

(y) “Eligible Employee” means an employee of a Participating Company, as
determined by the Committee.

(z) “Fair Market Value” means:

 

  (i) If Shares are listed on a stock exchange, Fair Market Value shall be
determined based on the last reported sale price of a Share on the principal
exchange on which Shares are listed on the date of determination, or if such
date is not a trading day, the next trading date.

 

  (ii) If Shares are not so listed, but trades of Shares are reported on the
Nasdaq National Market, Fair Market Value shall be determined based on the last
quoted sale price of a Share on the Nasdaq National Market on the date of
determination, or if such date is not a trading day, the next trading date.

 

  (iii) If Shares are not so listed nor trades of Shares so reported, Fair
Market Value shall be determined by the Committee in good faith.

 

-8-



--------------------------------------------------------------------------------

(aa) “Family Member” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.

(bb) “Grandfathered Amount” means amounts described in Paragraph 1(c) that were
deferred under the Plan and that were earned and vested before January 1, 2005.

(cc) “Grantee” means an Eligible Employee or Non-Employee Director who is
granted an Award.

(dd) “Hardship” means an “unforeseeable emergency,” as defined in Section 409A.
The Committee shall determine whether the circumstances of the Grantee
constitute an unforeseeable emergency and thus a Hardship within the meaning of
this Paragraph 2(dd). Following a uniform procedure, the Committee’s
determination shall consider any facts or conditions deemed necessary or
advisable by the Committee, and the Grantee shall be required to submit any
evidence of the Grantee’s circumstances that the Committee requires. The
determination as to whether the Grantee’s circumstances are a case of Hardship
shall be based on the facts of each case; provided however, that all
determinations as to Hardship shall be uniformly and consistently made according
to the provisions of this Paragraph 2(dd) for all Grantees in similar
circumstances.

(ee) “High Water Mark” means:

 

  (i) With respect to amounts credited to the Income Fund on account of
Diversification Elections made in 2014, the highest of the sum of the amounts
described in (A), (B) and (C) below as of the last day of any calendar quarter
beginning after December 31, 2008 and before October 1, 2013:

 

  (A) the Grantee’s Account under the 2005 Deferred Compensation Plan; plus

 

  (B) the Grantee’s Account under the 2002 Deferred Compensation Plan; plus

 

  (C) the portion of the Grantee’s Account under this Plan credited to the
Income Fund.

 

-9-



--------------------------------------------------------------------------------

  (ii) With respect to amounts credited to the Income Fund on account of
Diversification Elections and Special Diversification Elections made after 2014,
the sum of (x) plus (y) where (x) equals the highest of the sum of the amounts
described in Paragraphs 2(ee)(i)(A), (B) and (C) as of the last day of any
calendar quarter beginning after December 31, 2008 and before January 1, 2014,
and (y) equals the sum of:

 

  (A) The amount credited to a Grantee’s Account under Section 3.8 of the 2005
Deferred Compensation Plan after December 31, 2013 and on or before
September 30, 2014 that is contractually committed pursuant to an employment
agreement entered into on or before December 31, 2013; plus

 

  (B) The deferred portion of a Grantee’s cash bonus award earned for 2013 and
payable, but for the Grantee’s deferral election under the 2005 Deferred
Compensation Plan after December 31, 2013 and on or before September 30, 2014;
plus

 

  (C) The amount credited to the Income Fund pursuant to a Diversification
Election or Special Diversification Election made by a Grantee before January 1,
2014 with respect to Restricted Stock Units that vest after December 31, 2013
and on or before September 30, 2014.

(ff) “Income Fund” means a hypothetical investment fund pursuant to which an
amount equal to the Fair Market Value of Deferred Stock Units subject to a
Diversification Election is credited as of the effective date of such
Diversification Election and as to which interest is credited thereafter until
the date of distribution at the Applicable Interest Rate. In addition, the
Income Fund shall also be deemed to hold dividend equivalents and earnings on
dividend equivalents credited to a Grantee’s Account as described in Paragraph
2(b) and Paragraph 2(p). Notwithstanding any other provision of the Plan to the
contrary, for purposes of determining the time and form of payment of amounts
credited to the Income Fund, the rules of the 2005 Deferred Compensation Plan
shall apply on the same basis as if such amounts were credited to a
participant’s account under such 2005 Deferred Compensation Plan.

(gg) “Initial Election” means a written election on a form provided by the
Committee, pursuant to which a Grantee: (i) elects, within the time or times
specified in Paragraph 8(a)(i), to defer the distribution date of Shares
issuable with respect to Restricted Stock Units; and (ii) designates the
distribution date of such Shares.

(hh) “New Key Employee” means:

 

  (i) Effective before January 1, 2014, each employee of a Participating Company
who:

 

  (A) becomes an employee of a Participating Company and has an Annual Rate of
Pay of $200,000 or more as of his employment commencement date; or

 

-10-



--------------------------------------------------------------------------------

  (B) has an Annual Rate of Pay that is increased to $200,000 or more and who,
immediately preceding such increase, was not a Deferral Eligible Employee.

 

  (ii) Effective on and after January 1, 2014, each employee of a Participating
Company who:

 

  (A) becomes an employee of a Participating Company and has an Annual Rate of
Pay of $250,000 or more as of his employment commencement date; or

 

  (B) has an Annual Rate of Pay that is increased to $250,000 or more and who,
immediately preceding such increase, was not a Deferral Eligible Employee.

(ii) “Non-Employee Director” means an individual who is a member of the Board,
and who is not an employee of the Company, including an individual who is a
member of the Board and who previously was an employee of the Company.

(jj) “Normal Retirement” means a Grantee’s termination of employment that is
treated by the Participating Company as a retirement under its employment
policies and practices as in effect from time to time.

(kk) “Other Available Shares” means, as of any date, the sum of:

 

  (i) The total number of Shares owned by a Grantee or such Grantee’s Family
Member that were not acquired by such Grantee or such Grantee’s Family Member
pursuant to a Comcast Plan or otherwise in connection with the performance of
services to the Company or an Affiliate; plus

 

  (ii) The excess, if any of:

 

  (A) The total number of Shares owned by a Grantee or such Grantee’s Family
Member other than the Shares described in Paragraph 2(kk)(i); over

 

  (B) The sum of:

(1) The number of such Shares owned by such Grantee or such Grantee’s Family
Member for less than six months; plus

(2) The number of such Shares owned by such Grantee or such Grantee’s Family
Member that has, within the preceding six months, been the subject of a
certification pursuant to Paragraph 9(c)(ii) or any similar certification under
any other Comcast Plan; plus

 

-11-



--------------------------------------------------------------------------------

(3) The number of such Shares owned by such Grantee or such Grantee’s Family
Member that has, within the preceding six months, been received in exchange for
Shares surrendered as payment, in full or in part, or as to which ownership was
attested to as payment, in full or in part, of the exercise price for an option
to purchase any securities of the Company or an Affiliate of the Company, under
any Comcast Plan, but only to the extent of the number of Shares surrendered or
attested to; plus

(4) The number of such Shares owned by such Grantee or such Grantee’s Family
Member as to which evidence of ownership has, within the preceding six months,
been provided to the Company in connection with the crediting of “Deferred Stock
Units” to such Grantee’s Account under the Comcast Corporation 2002 Deferred
Stock Option Plan (as in effect from time to time).

For purposes of this Paragraph 2(kk), a Share that is subject to an Election
pursuant to Paragraph 8 or a deferral election pursuant to another Comcast Plan
shall not be treated as owned by a Grantee until all conditions to the delivery
of such Share have lapsed. For purposes of determining the number of Other
Available Shares, the term “Shares” shall also include the securities held by a
Grantee or such Grantee’s Family Member immediately before the consummation of
the AT&T Broadband Transaction that have converted into Shares.

(ll) “Participating Company” means the Company and each of the Subsidiary
Companies.

(mm) “Performance-Based Compensation” means “Performance-Based Compensation”
within the meaning of Section 409A.

(nn) “Performance Period” means a period of at least 12 months during which a
Grantee may earn Performance-Based Compensation.

(oo) “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization.

(pp) “Plan” means the Comcast Corporation 2002 Restricted Stock Plan, as set
forth herein, and as amended from time to time.

(qq) “Prime Rate” means, for any calendar year, the interest rate that, when
compounded daily pursuant to rules established by the Committee from time to
time, is mathematically equivalent to the prime rate of interest (compounded
annually) as published in the Eastern Edition of The Wall Street Journal on the
last business day preceding the first day of such calendar year, and as adjusted
as of the last business day preceding the first day of each calendar year
beginning thereafter.

 

-12-



--------------------------------------------------------------------------------

(rr) “Regular Deferral Election” means a written election on a form provided by
the Committee, pursuant to which a Grantee: (i) elects, within the time or times
specified in Paragraph 8(a)(ii), to defer the distribution date of Shares
issuable with respect to Restricted Stock Units; and (ii) designates the
distribution date of such Shares.

(ss) “Restricted Stock” means Shares subject to restrictions as set forth in an
Award.

(tt) “Restricted Stock Unit” means a unit that entitles the Grantee, upon the
Vesting Date set forth in an Award, to receive one Share.

(uu) “Retired Grantee” means a Grantee who has terminated employment pursuant to
a Normal Retirement.

(vv) “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.

(ww) “Section 16(b) Officer” means an officer of the Company who is subject to
the short-swing profit recapture rules of section 16(b) of the 1934 Act.

(xx) “Share” or “Shares” means a share or shares of Common Stock.

(yy) “Special Diversification Election” means, with respect to each separate
Award, a Diversification Election by a Grantee other than a Non-Employee
Director to have more than 40 percent of the Deferred Stock Units credited to
such Grantee’s Account in the Company Stock Fund liquidated and credited
thereafter under the Income Fund, as provided in Paragraph 8(k)(i), if (and to
the extent that) it is approved by the Committee or its delegate in accordance
with Paragraph 8(k)(ii).

(zz) “Subsequent Election” means a written election on a form provided by the
Committee, filed with the Committee in accordance with Paragraph 8(d), pursuant
to which a Grantee: (i) elects, within the time or times specified in Paragraph
8(d), to further defer the distribution date of Shares issuable with respect to
Restricted Stock or Restricted Stock Units; and (ii) designates the distribution
date of such Shares.

(aaa) “Subsidiary Companies” means all business entities that, at the time in
question, are subsidiaries of the Company, within the meaning of section 424(f)
of the Code.

(bbb) “Successor-in-Interest” means the estate or beneficiary to whom the right
to payment under the Plan shall have passed by will or the laws of descent and
distribution.

 

-13-



--------------------------------------------------------------------------------

(ccc) “Terminating Event” means a Change in Control.

(ddd) “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

(eee) “Vesting Date” means, as applicable: (i) the date on which the
restrictions imposed on a Share of Restricted Stock lapse or (ii) the date on
which the Grantee vests in a Restricted Stock Unit.

(fff) “1933 Act” means the Securities Act of 1933, as amended.

(ggg) “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

3. RIGHTS TO BE GRANTED

Rights that may be granted under the Plan are:

(a) Rights to Restricted Stock which gives the Grantee ownership rights in the
Shares subject to the Award, subject to a substantial risk of forfeiture, as set
forth in Paragraph 7, and to deferred payment, as set forth in Paragraph 8; and

(b) Rights to Restricted Stock Units which give the Grantee the right to receive
Shares upon a Vesting Date, as set forth in Paragraph 7, and to deferred
payment, as set forth in Paragraph 8. The maximum number of Shares subject to
Awards that may be granted to any single individual in any calendar year,
adjusted as provided in Paragraph 10, shall be 2.0 million Shares.

 

4. SHARES SUBJECT TO THE PLAN

(a) Shares Available for Grant. Subject to adjustment as provided in
Paragraph 10, not more than 134 million Shares in the aggregate may be issued
under the Plan pursuant to the grant of Awards. The Shares issued under the Plan
may, at the Company’s option, be either Shares held in treasury or Shares
originally issued for such purpose.

(b) Shares Returned to the Reserve. If Restricted Stock or Restricted Stock
Units are forfeited pursuant to the terms of an Award, the Shares underlying
such forfeited Award shall return to the pool of Shares available for issuance
under the Plan.

(c) Share Recycling Prohibitions. If the Company withholds Shares to satisfy its
tax withholding obligations, such withheld Shares shall not again become
available for Awards or increase the number of Shares available for grant under
Paragraph 4(a).

 

-14-



--------------------------------------------------------------------------------

5. ADMINISTRATION OF THE PLAN

(a) Administration. The Plan shall be administered by the Committee, provided
that with respect to Awards to Non-Employee Directors, the rules of this
Paragraph 5 shall apply so that all references in this Paragraph 5 to the
Committee shall be treated as references to either the Board or the Committee
acting alone.

(b) Grants. Subject to the express terms and conditions set forth in the Plan,
the Committee shall have the power, from time to time, to select those Employees
and Non-Employee Directors to whom Awards shall be granted under the Plan, to
determine the number of Shares and/or Restricted Stock Units, as applicable, to
be granted pursuant to each Award, and, pursuant to the provisions of the Plan,
to determine the terms and conditions of each Award, including the restrictions
applicable to such Shares and the conditions upon which a Vesting Date shall
occur. The determination of the Committee in all such matters shall be
conclusive.

(c) Meetings. The Committee shall hold meetings at such times and places as it
may determine. Acts approved at a meeting by a majority of the members of the
Committee or acts approved in writing by the unanimous consent of the members of
the Committee shall be the valid acts of the Committee.

(d) Exculpation. No member of the Committee shall be personally liable for
monetary damages for any action taken or any failure to take any action in
connection with the administration of the Plan or the granting of Awards
thereunder unless (i) the member of the Committee has breached or failed to
perform the duties of his office, and (ii) the breach or failure to perform
constitutes self-dealing, willful misconduct or recklessness; provided, however,
that the provisions of this Paragraph 5(d) shall not apply to the responsibility
or liability of a member of the Committee pursuant to any criminal statute.

(e) Indemnification. Service on the Committee shall constitute service as a
member of the Board. Each member of the Committee shall be entitled without
further act on his part to indemnity from the Company to the fullest extent
provided by applicable law and the Company’ s Articles of Incorporation and
By-laws in connection with or arising out of any action, suit or proceeding with
respect to the administration of the Plan or the granting of Awards thereunder
in which he may be involved by reason of his being or having been a member of
the Committee, whether or not he continues to be such member of the Committee at
the time of the action, suit or proceeding.

 

-15-



--------------------------------------------------------------------------------

(f) Delegation of Authority. The Committee may delegate its authority with
respect to the grant, amendment, interpretation and administration of grants and
awards of restricted stock and restricted stock units to a person, persons or
committee, in its sole and absolute discretion. Actions taken by the Committee’s
duly-authorized delegate shall have the same force and effect as actions taken
by the Committee. Any delegation of authority pursuant to this Paragraph 5(f)
shall continue in effect until the earliest of:

 

  (i) such time as the Committee shall, in its sole and absolute discretion,
revoke such delegation of authority;

 

  (ii) in the case of delegation to a person that is conditioned on such
person’s continued service as an employee of the Company or as a member of the
Board, the date such delegate shall cease to serve in such capacity for any
reason; or

 

  (iii) the delegate shall notify the Committee that he or she declines to
continue to exercise such authority.

 

6. ELIGIBILITY

Awards may be granted only to Eligible Employees and Non-Employee Directors.

 

7. RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

The Committee may grant Awards in accordance with the Plan, provided that the
Board or the Committee may grant Awards to Non-Employee Directors authorized by
the Comcast Corporation 2002 Non-Employee Director Compensation Plan, or
otherwise. With respect to Awards to Non-Employee Directors, the rules of this
Paragraph 7 shall apply so that either the Board or the Committee acting alone
shall have all of the authority otherwise reserved in this Paragraph 7 to the
Committee.

The terms and conditions of Awards shall be set forth in writing as determined
from time to time by the Committee, consistent, however, with the following:

(a) Time of Grant. All Awards shall be granted on or before May 19, 2026.

(b) Terms of Awards. The provisions of Awards need not be the same with respect
to each Grantee. No cash or other consideration shall be required to be paid by
the Grantee in exchange for an Award.

(c) Awards and Agreements. Each Grantee shall be provided with an agreement
specifying the terms of an Award. In addition, a certificate shall be issued to
each Grantee in respect of Restricted Stock subject to an Award. Such
certificate shall be registered in the name of the Grantee and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award. The Company may require that the certificate
evidencing such Restricted Stock be held by the Company until all restrictions
on such Restricted Stock have lapsed. The Company may, in lieu of issuing such a
certificate, arrange for the recording of Grantee’s ownership of the Restricted
Stock on a book entry recordkeeping system maintained on behalf of the Company.

(d) Restrictions. Subject to the provisions of the Plan and the Award, the
Committee may establish a period commencing with the Date of Grant during which
the Grantee shall not be permitted to sell, transfer, pledge or assign
Restricted Stock or Restricted Stock Units awarded under the Plan.

 

-16-



--------------------------------------------------------------------------------

(e) Vesting/Lapse of Restrictions. Subject to the provisions of the Plan and the
Award, a Vesting Date for Restricted Stock or Restricted Stock Units subject to
an Award shall occur at such time or times and on such terms and conditions as
the Committee may determine and as are set forth in the Award; provided,
however, that except as otherwise provided by the Committee, a Vesting Date
shall occur only if the Grantee is an employee of a Participating Company as of
such Vesting Date, and has been an employee of a Participating Company
continuously from the Date of Grant. The Award may provide for Restricted Stock
or Restricted Stock Units to vest in installments, as determined by the
Committee. The Committee may, in its sole discretion, waive, in whole or in
part, any remaining conditions to vesting with respect to such Grantee’s
Restricted Stock or Restricted Stock Units, provided that for avoidance of
doubt, such unilateral discretion shall not apply to any grant of rights that is
designated as intended to satisfy the rules for performance-based compensation
under section 162(m) of the Code.

(f) Rights of the Grantee. Grantees may have such rights with respect to Shares
subject to an Award as may be determined by the Committee and set forth in the
Award, including the right to vote such Shares, and the right to receive
dividends paid with respect to such Shares. A Grantee whose Award consists of
Restricted Stock Units shall not have the right to vote with respect to such
Restricted Stock Units. With respect to Awards of Restricted Stock Units granted
prior to March 1, 2015, a Grantee shall not have the right to receive dividend
equivalents with respect to such Restricted Stock Units.

(g) Dividend Equivalents. With respect to Awards of Restricted Stock Units
granted on and after March 1, 2015, the Committee may, in its discretion,
provide for the payment of dividend equivalents with respect to Restricted Stock
Units, which may be paid directly to the Grantee, accrued and paid by the
Company at such time or times specified in the applicable agreement specifying
the terms of an Award, or treated as reinvested in additional Restricted Stock
Units, or a combination thereof, as determined by the Committee in its sole
discretion.

(h) Termination of Grantee’s Employment. A transfer of an Eligible Employee
between two employers, each of which is a Participating Company, shall not be
deemed a termination of employment. In the event that a Grantee’s employment
with all Participating Companies terminates, all Restricted Shares and/or
Restricted Stock Units as to which a Vesting Date has not occurred shall be
forfeited by the Grantee and deemed canceled by the Company.

(i) Delivery of Shares. For purposes of the Plan, the Company may satisfy its
obligation to deliver Shares issuable under the Plan by arranging for the
recording of Grantee’s ownership of Shares issuable under the Plan on a book
entry recordkeeping system maintained on behalf of the Company. Except as
otherwise provided by Paragraph 8, when a Vesting Date occurs with respect to
all or a portion of an Award of Restricted Stock or Restricted Stock Units, the
Company shall notify the Grantee that a

 

-17-



--------------------------------------------------------------------------------

Vesting Date has occurred, and shall deliver to the Grantee (or the Grantee’s
Successor-in-Interest) Shares as to which a Vesting Date has occurred (or in the
case of Restricted Stock Units, the number of Shares represented by such
Restricted Stock Units) without any legend or restrictions (except those that
may be imposed by the Committee, in its sole judgment, under Paragraph 9(a)).
The right to payment of any fractional Shares that may have accrued shall be
satisfied in cash, measured by the product of the fractional amount times the
Fair Market Value of a Share at the Vesting Date, as determined by the
Committee.

 

8. DEFERRAL ELECTIONS

A Grantee may elect to defer the receipt of Shares that would otherwise be
issuable with respect to Restricted Stock Units as to which a Vesting Date has
not occurred, as provided by the Committee in the Award, consistent, however,
with the following:

(a) Initial Election and Regular Deferral Election.

 

  (i) Initial Election.

 

  (A) Election. Each Grantee who is a Non-Employee Director or a Deferral
Eligible Employee shall have the right to defer the receipt of some or all of
the Shares issuable with respect to Restricted Stock Units as to which a Vesting
Date has not yet occurred, by filing an Initial Election to defer the receipt of
such Shares on a form provided by the Committee for this purpose.

 

  (B) Deadline for Initial Election. No Initial Election to defer the receipt of
Shares issuable with respect to Restricted Stock Units that are not
Performance-Based Compensation shall be effective unless it is filed with the
Committee on or before the 30th day following the Date of Grant and 12 or more
months in advance of the applicable Vesting Date. No Initial Election to defer
the receipt of Shares issuable with respect to Restricted Stock Units that are
Performance-Based Compensation shall be effective unless it is filed with the
Administrator at least six months before the end of the Performance Period
during which such Performance-Based Compensation may be earned.

 

  (ii) Regular Deferral Election.

 

  (A)

Election. Effective January 1, 2017, each Grantee who is a Deferral Eligible
Employee shall have the right to defer the receipt of some or all of the Shares
issuable with respect to

 

-18-



--------------------------------------------------------------------------------

  Restricted Stock Units as to which a Vesting Date has not yet occurred, and
that are not subject to an Initial Election, by filing a Regular Deferral
Election to defer the receipt of such Shares on a form provided by the Committee
for this purpose.

 

  (B) Deadline for Regular Deferral Election. No Regular Deferral Election to
defer the receipt of Shares issuable with respect to Restricted Stock Units
shall be effective unless it is filed with the Committee on or before the close
of business at least one year before the scheduled Vesting Date of such
Restricted Stock Units.

(b) Effect of Failure of Vesting Date to Occur. An Election shall be null and
void if a Vesting Date with respect to the Restricted Stock Units does not occur
before the distribution date for Shares issuable with respect to such Restricted
Stock Units identified in such Election.

(c) Deferral Period. Except as otherwise provided in Paragraph 8(d), all Shares
issuable with respect to Restricted Stock Units that are subject to an Election
shall be delivered to the Grantee (or the Grantee’s Successor-in-Interest)
without any legend or restrictions (except those that may be imposed by the
Committee, in its sole judgment, under Paragraph 9(a)), on the distribution date
for such Shares designated by the Grantee on the most recently filed Election.
The distribution date may vary with each separate Election.

 

  (i) Initial Election. Except as otherwise specifically provided by the Plan,
no distribution pursuant to an Initial Election may be made earlier than January
2nd of the third calendar year beginning after the Vesting Date, nor later than
January 2nd of the eleventh calendar year beginning after the Vesting Date.

 

  (ii) Regular Deferral Election. No distribution pursuant to a Regular Deferral
Election may be made before the fifth anniversary or later than the tenth
anniversary of the scheduled Vesting Date of the Restricted Stock Units to which
the Regular Deferral Election applies.

(d) Additional Elections. Notwithstanding anything in this Paragraph 8(d) to the
contrary, no Subsequent Election shall be effective until 12 months after the
date on which such Subsequent Election is made.

 

  (i)

Each Active Grantee (A) who has previously made an Initial Election or a Regular
Deferral Election to receive a distribution of part or all of his or her
Account, or (B) who, pursuant to this Paragraph 8(d)(i) has made a Subsequent
Election to defer the

 

-19-



--------------------------------------------------------------------------------

  distribution date for Shares issuable with respect to Restricted Stock Units
for an additional period from the originally-elected distribution date, may
elect to defer the distribution date for a minimum of five and a maximum of ten
additional years from the previously-elected distribution date, by filing a
Subsequent Election with the Committee on or before the close of business at
least one year before the date on which the distribution would otherwise be
made. Notwithstanding the foregoing, except as otherwise provided by the
Committee, an Active Grantee who is re-employed by a Participating Company
following an employment termination date may not make a Subsequent Election with
respect to amounts subject to an Initial Election or a Subsequent Election that
was filed with the Committee before such employment termination date.

 

  (ii) A Deceased Grantee’s Successor-in-Interest may elect to file a Subsequent
Election to defer the distribution date for the Deceased Grantee’s Shares
issuable with respect to Restricted Stock Units for five additional years from
the date payment would otherwise be made. A Subsequent Election must be filed
with the Committee at least one year before the date on which the distribution
would otherwise be made, as reflected on the Deceased Grantee’s last Election.

 

  (iii) A Retired Grantee may elect to defer the distribution date of the
Retired Grantee’s Shares issuable with respect to Restricted Stock Units for
five additional years from the date payment would otherwise be made. A
Subsequent Election must be filed with the Committee at least one year before
the date on which the distribution would otherwise be made, as reflected on the
Retired Grantee’s last Election.

(e) Discretion to Provide for Distribution in Full Upon or Following a Change in
Control. To the extent permitted by Section 409A, in connection with a Change in
Control, and for the 12-month period following a Change in Control, the
Committee may exercise its discretion to terminate the deferral provisions of
the Plan and, notwithstanding any other provision of the Plan or the terms of
any Initial Election, Regular Deferral Election or Subsequent Election,
distribute the Account of each Grantee in full and thereby effect the revocation
of any outstanding Initial Elections, Regular Deferral Election or Subsequent
Elections.

(f) Hardship. Notwithstanding the terms of an Initial Election, Regular Deferral
Election or Subsequent Election, if, at the Grantee’s request, the Committee
determines that the Grantee has incurred a Hardship, the Committee may, in its
discretion, authorize the immediate distribution of all or any portion of the
Grantee’s Account.

 

-20-



--------------------------------------------------------------------------------

(g) Other Acceleration Events. To the extent permitted by Section 409A,
notwithstanding the terms of an Initial Election, Regular Deferral Election or
Subsequent Election, distribution of all or part of a Grantee’s Account may be
made:

 

  (i) To fulfill a domestic relations order (as defined in section 414(p)(1)(B)
of the Code) to the extent permitted by Treasury Regulations section
1.409A-3(j)(4)(ii) or any successor provision of law).

 

  (ii) To the extent necessary to comply with laws relating to avoidance of
conflicts of interest, as provided in Treasury Regulation section
1.409A-3(j)(4)(iii) (or any successor provision of law).

 

  (iii) To pay employment taxes to the extent permitted by Treasury Regulation
section 1.409A-3(j)(4)(vi) (or any successor provision of law).

 

  (iv) In connection with the recognition of income as the result of a failure
to comply with Section 409A, to the extent permitted by Treasury Regulation
section 1.409A-3(j)(4)(vii) (or any successor provision of law).

 

  (v) To pay state, local or foreign taxes to the extent permitted by Treasury
Regulation section 1.409A-3(j)(4)(xi) (or any successor provision of law).

 

  (vi) In satisfaction of a debt of a Grantee to a Participating Company where
such debt is incurred in the ordinary course of the service relationship between
the Grantee and the Participating Company, to the extent permitted by Treasury
Regulation section 1.409A-3(j)(4)(xiii) (or any successor provision of law).

 

  (vii) In connection with a bona fide dispute as to a Grantee’s right to
payment, to the extent permitted by Treasury Regulation section
1.409A-3(j)(4)(xiv) (or any successor provision of law).

(h) Book Accounts. An Account shall be established for each Grantee who makes an
Election. Deferred Stock Units shall be credited to the Account as of the date
an Election becomes effective. Each Deferred Stock Unit will represent a
hypothetical share of Common Stock credited to the Account in lieu of delivery
of the Shares to which the Election applies. To the extent an Account is deemed
invested in the Income Fund, the Committee shall credit earnings with respect to
such Account at the Applicable Interest Rate, as further provided in Paragraph
8(k).

 

-21-



--------------------------------------------------------------------------------

(i) Plan-to-Plan Transfers. The Administrator may delegate its authority to
arrange for plan-to-plan transfers as described in this Paragraph 8(i) to an
officer of the Company or committee of two or more officers of the Company.

 

  (i) The Administrator may, with a Grantee’s consent, make such arrangements as
it may deem appropriate to transfer the Company’s obligation to pay benefits
with respect to such Grantee which have not become payable under this Plan, to
another employer, whether through a deferred compensation plan, program or
arrangement sponsored by such other employer or otherwise, or to another
deferred compensation plan, program or arrangement sponsored by the Company or
an Affiliate. Following the completion of such transfer, with respect to the
benefit transferred, the Grantee shall have no further right to payment under
this Plan.

 

  (ii) The Administrator may, with a Grantee’s consent, make such arrangements
as it may deem appropriate to assume another employer’s obligation to pay
benefits with respect to such Grantee which have not become payable under the
deferred compensation plan, program or arrangement under which such future right
to payment arose, to the Plan, or to assume a future payment obligation of the
Company or an Affiliate under another plan, program or arrangement sponsored by
the Company or an Affiliate. Upon the completion of the Plan’s assumption of
such payment obligation, the Administrator shall establish an Account for such
Grantee, and the Account shall be subject to the rules of this Plan, as in
effect from time to time.

(j) Crediting of Income, Gains and Losses on Accounts. Except as otherwise
provided in Paragraph 8(k), the value of a Grantee’s Account as of any date
shall be determined as if it were invested in the Company Stock Fund.

(k) Diversification Elections.

 

  (i) In General. Except as otherwise provided in Paragraph 8(k)(v):

 

  (A) A Diversification Election shall be available: (x) at any time that a
Registration Statement filed under the 1933 Act (a “Registration Statement”) is
effective with respect to the Plan; and (y) with respect to a Special
Diversification Election, if and to the extent that the opportunity to make such
a Special Diversification Election has been approved by the Committee or its
delegate.

 

  (B) No approval is required for a Diversification Election other than a
Special Diversification Election.

 

-22-



--------------------------------------------------------------------------------

  (ii) Committee Approval of Special Diversification Elections. The opportunity
to make a Special Diversification Election and the extent to which a Special
Diversification Election applies to Deferred Stock Units credited to the Company
Stock Fund may be approved or rejected by the Committee or its delegate in its
sole discretion. A Special Diversification Election shall only be effective if
(and to the extent) approved by the Committee or its delegate.

 

  (iii) Timing and Manner of Making Diversification Elections. Each Grantee and,
in the case of a Deceased Grantee, the Successor-in-Interest, may make a
Diversification Election to convert up to 40 percent (or in the case of a
Special Diversification Election, up to the approved percentage) of Deferred
Stock Units attributable to such Award credited to the Company Stock Fund to the
Income Fund. No deemed transfers shall be permitted from the Income Fund to the
Company Stock Fund. Diversification Elections under this Paragraph 8(k)(iii)
shall be prospectively effective on the later of: (A) the date designated by the
Grantee on a Diversification Election filed with the Committee; or (B) the
business day next following the lapse of six months from the date Deferred Stock
Units subject to the Diversification Election are credited to the Grantee’s
Account. In no event may a Diversification Election be effective earlier than
the business day next following the lapse of six (6) months from the date
Deferred Stock Units are credited to the Account following the lapse of
restrictions with respect to an Award.

 

  (iv) Timing of Credits. Account balances subject to a Diversification Election
under this Paragraph 8(k) shall be deemed transferred from the Company Stock
Fund to the Income Fund immediately following the effective date of such
Diversification Election. The value of amounts deemed invested in the Income
Fund immediately following the effective date of a Diversification Election
shall be based on hypothetical sales of Common Stock underlying the liquidated
Deferred Stock Units at Fair Market Value as of the effective date of a
Diversification Election.

 

  (v)

Diversification Limit. No Diversification Election or Special Diversification
Election during a calendar year by an Eligible Employee shall be effective if
the sum of (x) the value of the Eligible Employee’s Account in the 2005 Deferred
Compensation Plan, plus (y) the value of the Eligible Employee’s Account in the
2002 Deferred Compensation Plan, plus (z) the value of the Eligible Employee’s
Account in this Plan to the extent such

 

-23-



--------------------------------------------------------------------------------

  Account is credited to the “Income Fund,” exceeds the “Contribution Limit” (as
defined in the 2005 Deferred Compensation Plan) with respect to such calendar
year, determined as of September 30th immediately preceding such calendar year.

(l) Grantees’ Status as General Creditors. A Grantee’s right to delivery of
Shares subject to an Election under this Paragraph 8, or to amounts deemed
invested in the Income Fund pursuant to a Diversification Election, shall at all
times represent the general obligation of the Company. The Grantee shall be a
general creditor of the Company with respect to this obligation, and shall not
have a secured or preferred position with respect to such obligation. Nothing
contained in the Plan or an Award shall be deemed to create an escrow, trust,
custodial account or fiduciary relationship of any kind. Nothing contained in
the Plan or an Award shall be construed to eliminate any priority or preferred
position of a Grantee in a bankruptcy matter with respect to claims for wages.

(m) Non-Assignability, Etc. The right of a Grantee to receive Shares subject to
an Election under this Paragraph 8, or to amounts deemed invested in the Income
Fund pursuant to a Diversification Election, shall not be subject in any manner
to attachment or other legal process for the debts of such Grantee; and no right
to receive Shares or cash payments hereunder shall be subject to anticipation,
alienation, sale, transfer, assignment or encumbrance.

(n) Required Suspension of Payment of Benefits. Notwithstanding any provision of
the Plan or any Grantee’s election as to the date or time of payment of any
benefit payable under the Plan, To the extent compliance with the requirements
of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to
avoid the application of an additional tax under Section 409A to payments due to
the Grantee upon or following his separation from service, then notwithstanding
any other provision of this Plan, any such payments that are otherwise due
within six months following the Grantee’s separation from service will be
deferred and paid to the Grantee in a lump sum immediately following that six
month period.

 

9. SECURITIES LAWS; TAXES

(a) Securities Laws. The Committee shall have the power to make each grant of
Awards under the Plan subject to such conditions as it deems necessary or
appropriate to comply with the then-existing requirements of the 1933 Act and
the 1934 Act, including Rule 16b-3. Such conditions may include the delivery by
the Grantee of an investment representation to the Company in connection with a
Vesting Date occurring with respect to Shares subject to an Award, or the
execution of an agreement by the Grantee to refrain from selling or otherwise
disposing of the Shares acquired for a specified period of time or on specified
terms.

(b) Taxes. Subject to the rules of Paragraph 9(c), the Company shall be
entitled, if necessary or desirable, to withhold the amount of any tax, charge
or

 

-24-



--------------------------------------------------------------------------------

assessment attributable to the grant of any Award or the occurrence of a Vesting
Date with respect to any Award, or distribution of all or any part of a
Grantee’s Account. The Company shall not be required to deliver Shares pursuant
to any Award or distribute a Grantee’s Account until it has been indemnified to
its satisfaction for any such tax, charge or assessment.

(c) Payment of Tax Liabilities; Election to Withhold Shares or Pay Cash to
Satisfy Tax Liability.

 

  (i) In connection with the grant of any Award, the occurrence of a Vesting
Date under any Award or the distribution of a Grantee’s Account, or if, under
the terms of an Award, a Grantee’s rights with respect to Restricted Stock Units
become free of a substantial risk of forfeiture as the result of the Grantee’s
satisfaction of the age and service conditions for retirement eligibility, and,
as a result thereof, employment tax liabilities arise, the Company shall have
the right to (A) require the Grantee to remit to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements, or (B) take any action whatever that it deems necessary to protect
its interests with respect to tax liabilities. The Company’s obligation to make
any delivery or transfer of Shares shall be conditioned on the Grantee’s
compliance, to the Company’s satisfaction, with any withholding requirement.

 

  (ii) Except as otherwise provided in this Paragraph 9(c)(ii), any tax
withholding obligations incurred in connection with the grant of any Award, the
occurrence of a Vesting Date under any Award under the Plan that is not subject
to an Initial Election, Regular Deferral Election or Subsequent Election, or the
distribution of the portion of a Grantee’s Account that is credited to the
Company Stock Fund, shall be satisfied by the Company’s withholding a portion of
the Shares subject to such Award having a Fair Market Value approximately equal
to the minimum amount of taxes required to be withheld by the Company under
applicable law, unless otherwise determined by the Committee with respect to any
Grantee. Notwithstanding the foregoing, the Committee may permit a Grantee to
elect one or more of the following with respect to any Award under the Plan that
is not subject to an Initial Election, Regular Deferral Election or Subsequent
Election:

 

  (A)

To the extent permitted by applicable law, to have taxes withheld in excess of
the minimum amount required to be withheld by the Company under applicable law,
provided that the Grantee certifies in writing to the Company at the

 

-25-



--------------------------------------------------------------------------------

  time of such election that the Grantee owns Other Available Shares having a
Fair Market Value that is at least equal to the Fair Market Value to be withheld
by the Company in payment of withholding taxes in excess of such minimum amount;

 

  (B) With respect to tax liabilities arising on or after January 1, 2017, to
have Shares otherwise deliverable to the Grantee after the application of the
other provisions of this Paragraph 9(c)(ii) redeemed by the Company for the Fair
Market Value of such Shares on the applicable Vesting Date, and have the cash
proceeds of such redemption remitted by the Company to the Grantee to facilitate
one or more estimated tax payments to the Internal Revenue Service or other
taxing authority for the taxable year in which such vesting occurs, provided
that the Grantee certifies in writing to the Company at the time of such
election that the Grantee owns Other Available Shares having a Fair Market Value
that is at least equal to the Fair Market Value of such Shares to be redeemed by
the Company; and

 

  (C) To pay to the Company in cash all or a portion of the taxes to be withheld
in connection with such grant, Vesting Date or Account distribution.

In all cases, the Shares so withheld or redeemed by the Company, as applicable,
shall have a Fair Market Value that does not exceed the amount of taxes to be
withheld or remitted via estimated tax payments minus the cash payment, if any,
made by the Grantee or withheld from an Account distribution. Any election
pursuant to this Paragraph 9(c)(ii) must be in writing made prior to the date
specified by the Committee, and in any event prior to the date the amount of tax
to be withheld or paid is determined. An election pursuant to this
Paragraph 9(c)(ii) may be made only by a Grantee or, in the event of the
Grantee’s death, by the Grantee’s legal representative. Shares withheld or
redeemed, as applicable, pursuant to this Paragraph 9(c)(ii) shall not be
available for subsequent grants under the Plan. The Committee may add such other
requirements and limitations regarding elections pursuant to this
Paragraph 9(c)(ii) as it deems appropriate.

 

  (iii)

If part of a Grantee’s Award is subject to an Initial Election or a Regular
Deferral Election, or, under the terms of an Award, a Grantee’s rights with
respect to Restricted Stock Units become free

 

-26-



--------------------------------------------------------------------------------

  of a substantial risk of forfeiture as the result of the satisfaction of a
performance or service condition, or the Grantee’s satisfaction of the age and
service conditions for retirement eligibility, and, as a result thereof,
employment tax liabilities arise, then, except to the extent the Grantee
affirmatively elects otherwise as part of the Initial Election or Regular
Deferral Election, the Grantee shall be required to remit to the Company an
amount sufficient to satisfy any federal, state and/or local withholding tax
requirements. As part of the Grantee’s Initial Election or Regular Deferral
Election, the Grantee may elect that Shares subject to such Award be withheld by
the Company to the extent necessary to pay such employment tax liabilities (on a
fully grossed-up basis to cover income and other withholding tax liabilities
that may arise in connection with such an event), notwithstanding that such
Shares may not yet have vested and become deliverable in accordance with the
terms of the Award. Shares withheld pursuant to this Paragraph 9(c)(iii) shall
be deemed allocated and offset against the number of Restricted Stock Units that
may become subject to vesting under the terms of the Award on a basis pro rata
to the Restricted Stock Units that give rise to the employment tax liabilities.
With respect to any Grantee under the Plan who is subject to the short-swing
profit recapture rules of section 16(b) of the 1934 Act, the requirement to
withhold Shares pursuant to this Paragraph 9(c)(iii) is intended to permit such
Grantees to obtain the benefit of section 16(b)(3)(e) of the 1934 Act.

 

10. CHANGES IN CAPITALIZATION

The aggregate number of Shares and class of Shares as to which Awards may be
granted and the number of Shares covered by each outstanding Award shall be
appropriately adjusted in the event of a stock dividend, stock split,
recapitalization or other change in the number or class of issued and
outstanding equity securities of the Company resulting from a subdivision or
consolidation of the Shares and/or other outstanding equity security or a
recapitalization or other capital adjustment (not including the issuance of
Shares and/or other outstanding equity securities on the conversion of other
securities of the Company which are convertible into Shares and/or other
outstanding equity securities) affecting the Shares which is effected without
receipt of consideration by the Company. The Committee shall have authority to
determine the adjustments to be made under this Paragraph 10 and any such
determination by the Committee shall be final, binding and conclusive.

 

11. TERMINATING EVENTS

(a) The Committee shall give Grantees at least thirty (30) days’ notice (or, if
not practicable, such shorter notice as may be reasonably practicable) prior to
the

 

-27-



--------------------------------------------------------------------------------

anticipated date of the consummation of a Terminating Event. Except as otherwise
provided in Paragraph 11(b), the Committee may, in its discretion, provide in
such notice that upon the consummation of such Terminating Event, any conditions
to the occurrence of a Vesting Date with respect to an Award of Restricted Stock
or Restricted Stock Units (other than Restricted Stock or Restricted Stock Units
that have previously been forfeited) shall be eliminated, in full or in part.
Further, the Committee may, in its discretion, provide in such notice that
notwithstanding any other provision of the Plan or the terms of any Election
made pursuant to Paragraph 8, upon the consummation of a Terminating Event,
Shares issuable with respect to Restricted Stock or Restricted Stock Units
subject to an Election made pursuant to Paragraph 8 shall be transferred to the
Grantee, and all amounts credited to the Income Fund shall be paid to the
Grantee.

(b) No amounts subject to an Award under the Plan that constitute “deferred
compensation” (as defined in Section 409A) shall be subject to distribution
before the scheduled vesting date for such distribution in connection with a
Change in Control unless such Change in Control constitutes a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets (in either case, as defined in
Section 409A of the Code), except to the extent that earlier distribution would
not result in any obligation to pay interest or additional tax under Section
409A.

 

12. CLAIMS PROCEDURE

If an individual (hereinafter referred to as the “Applicant,” which reference
shall include the legal representative, if any, of the individual) does not
receive timely payment of benefits to which the Applicant believes he is
entitled under Paragraph 8 of the Plan, the Applicant may make a claim for
benefits in the manner hereinafter provided.

An Applicant may file a claim for benefits with the Committee on a form supplied
by the Committee. If the Committee wholly or partially denies a claim, the
Committee shall provide the Applicant with a written notice stating:

(a) The specific reason or reasons for the denial;

(b) Specific reference to pertinent Plan provisions on which the denial is
based;

(c) A description of any additional material or information necessary for
Applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) Appropriate information as to the steps to be taken in order to submit a
claim for review.

Written notice of a denial of a claim shall be provided within 90 days of the
receipt of the claim, provided that if special circumstances require an
extension of time for processing the claim, the Committee may notify the
Applicant in writing that an additional period of up to 90 days will be required
to process the claim.

 

-28-



--------------------------------------------------------------------------------

If the Applicant’s claim is denied, the Applicant shall have 60 days from the
date of receipt of written notice of the denial of the claim to request a review
of the denial of the claim by the Committee. Request for review of the denial of
a claim must be submitted in writing. The Applicant shall have the right to
review pertinent documents and submit issues and comments to the Committee in
writing. The Committee shall provide a written decision within 60 days of its
receipt of the Applicant’s request for review, provided that if special
circumstances require an extension of time for processing the review of the
Applicant’s claim, the Committee may notify the Applicant in writing that an
additional period of up to 60 days shall be required to process the Applicant’s
request for review.

It is intended that the claims procedures of this Plan be administered in
accordance with the claims procedure regulations of the Department of Labor set
forth in 29 CFR § 2560.503-1.

Claims for benefits under the Plan must be filed with the Committee at the
following address:

Comcast Corporation

One Comcast Center, 52nd Floor

1701 John F. Kennedy Boulevard

Philadelphia, PA 19103-2838

Attention: General Counsel

 

13. REPAYMENT

If it is determined by the Board that gross negligence, intentional misconduct
or fraud by a Section 16(b) Officer or a former Section 16(b) Officer caused or
partially caused the Company to have to restate all or a portion of its
financial statements, the Board, in its sole discretion, may, to the extent
permitted by law and to the extent it determines in its sole judgment that it is
in the best interests of the Company to do so, require repayment of any Shares
of Restricted Stock granted after February 28, 2007 or Shares delivered pursuant
to the vesting of Restricted Stock Units granted after February 28, 2007 to such
Section 16(b) Officer or former Section 16(b) Officer, or to effect the
cancellation of unvested Restricted Stock or unvested Restricted Stock Units, if
(i) the vesting of the Award was calculated based upon, or contingent on, the
achievement of financial or operating results that were the subject of or
affected by the restatement, and (ii) the extent of vesting of the Award would
have been less had the financial statements been correct. In addition, to the
extent that the receipt of an Award subject to repayment under this Paragraph 13
has been deferred pursuant to Paragraph 8 (or any other plan, program or
arrangement that permits the deferral of receipt of an Award), such Award (and
any earnings credited with respect thereto) shall be forfeited in lieu of
repayment.

 

-29-



--------------------------------------------------------------------------------

14. AMENDMENT AND TERMINATION

The Plan may be terminated by the Board at any time. The Plan may be amended by
the Board or the Committee at any time. No Award shall be affected by any such
termination or amendment without the written consent of the Grantee.

 

15. INTERPRETATION

The Committee shall have the power to interpret the Plan’s provisions,
prescribe, amend and rescind rules and regulations for the Plan, and make all
other determinations necessary or advisable for the administration of the Plan.
All determinations by the Committee shall be final, conclusive and binding on
all Persons, including Grantees and their beneficiaries.

 

16. TERM OF PLAN

The Plan shall expire on May 19, 2026, unless sooner terminated by the Board.

 

17. GOVERNING LAW

The Plan and all determinations made and actions taken pursuant to the Plan
shall be governed in accordance with Pennsylvania law.

Executed on the 5th day of December, 2016.

 

COMCAST CORPORATION

BY:

 

    /s/ David L. Cohen

 

ATTEST:

 

 

    /s/ Arthur R. Block

 

-30-